Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-1342-RM-STV


  WILDEARTH GUARDIANS,
  SIERRA CLUB,
  CENTER FOR BIOLOGICAL DIVERSITY, and
  HIGH COUNTRY CONSERVATION ADVOCATES,


         Plaintiffs,

  v.

  MOUNTAIN COAL COMPANY and
  ARCH RESOURCES, INC.,

         Defendants.


                                    PROTECTIVE ORDER



         THE COURT, having reviewed and granted the parties’ Joint Motion for Protective Order
 [#43], hereby FINDS and ORDERS as follows:

         1.     The parties will exchange in disclosures and discovery documents and information
 which may include confidential, proprietary, or non-public information not otherwise available to
 the receiving parties or to third parties.

        2.      To facilitate the production of such documents and information and preserve their
 confidential nature, the following terms shall govern.

        3.      As used herein:

                The “Parties” shall mean and include the Plaintiffs WildEarth Guardians, Sierra
                Club, Center for Biological Diversity, and High Country Conservation Advocates,
                the Defendants Mountain Coal Company and Arch Resources Inc., and their
                respective attorneys, experts, and their designated agents who agree in writing to
                be bound by this Protective Order.
Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 2 of 6




                “Lawsuit” shall mean the above-captioned civil action pending in the United States
                District Court for the District of Colorado.

                “Documents” or “information” shall mean and include any document, data, or
                information (whether in hard copy or electronic form), records, tangible articles or
                things, whether documentary or oral, and other information provided, served,
                disclosed, filed, or produced, whether voluntarily or through discovery, pursuant to
                subpoena or other means, in connection with the Lawsuit.

                “Confidential Material” shall mean non-public Documents, information, or data
                produced in connection with the Lawsuit for which there is good cause for
                protection under Federal Rule of Civil Procedure 26 and which contain trade secret,
                confidential, proprietary and/or sensitive business, trade, financial, investment, or
                personal information. Provided, however, Confidential Material shall not include
                documents or information available to the public, or documents and information
                that the other Party has lawfully obtained independently from the Lawsuit.

                “Producing Party” shall mean any person or entity who provides, serves, discloses,
                files, or produces any Confidential Material in connection with the Lawsuit
                including pursuant to formal discovery or a subpoena.

                “Receiving Party” shall mean the Party receiving the Confidential Material through
                disclosures or discovery in this Lawsuit. In conjunction with responses to discovery
                requests, disclosure obligations, subpoena, or other request for information in the
                Lawsuit, a Producing Party may designate any document, thing, material,
                testimony, data, or other information derived therefrom as Confidential Material.

          4.      A Producing Party may designate documents as Confidential Material by informing
 the Receiving Party’s counsel of the designation in writing, or by marking or stamping copies of
 the document produced to a Party with the legend “CONFIDENTIAL.” Each Party that designates
 information or items for protection under this Order must use good faith efforts to limit any
 designation to specific material that qualifies under the appropriate standards, where reasonably
 feasible. Marking or stamping the legend “CONFIDENTIAL” on the cover of any multi page
 document shall designate all pages of the document as Confidential Material. Indicating
 “CONFIDENTIAL” on the electronic transmittal, electronic file name of a document produced
 electronically, or in the name of an electronic file folder containing documents, shall also designate
 all contents of such electronic documents as Confidential Material. However, if the Confidential
 Material is reasonably known by the Designating Party at the time of the designation, the
 Designating Party shall designate only those pages of materials, documents, electronic transmittal,
 files, items, or oral or written communications that qualify—so that other pages of the materials,
 documents, items, or communications for which protection is not warranted are not swept


                                                   2
Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 3 of 6




 unjustifiably within the ambit of this Order. The designation of any document or information as
 Confidential shall constitute a certification by the attorneys that there is a legal and factual basis
 for the designation, consistent with his/her obligations under Fed.R.Civ.P. 26 (g).

         If it comes to the Designating Party’s attention that information or items designated for
 protection do not qualify for protection, that Party should promptly notify all other Parties that it
 is withdrawing the designation.

         5.     If Confidential Material is made an exhibit in a deposition, the document shall retain
 its character as Confidential Material. If Confidential Material is quoted or paraphrased in a
 deposition, the document shall retain its character as Confidential Material, and the portion of any
 transcript quoting or paraphrasing the document shall also be Confidential Material. At its
 election, any Party may make arrangements with the court reporter transcribing such
 proceedings to separately bind or otherwise segregate or designate such portions of the transcript
 and exhibits containing Confidential Material, and to label such portions appropriately.

        6.      Confidential Material shall be maintained in strict confidence, be used solely for
 the purposes of the Lawsuit, and shall not be disclosed to any person except:

        (a) The Court and court personnel, including but not limited to court reporters,
            stenographic reporters, videographers and electronic filing personnel;

        (b) The attorneys of record in the Lawsuit, and their partners, employees, associates,
            paralegals, secretaries, and other support staff who are assisting in the lawsuit and
            bound by this Protective Order (collectively hereafter referred to as “Outside
            Counsel”);

        (c) An officer, director, in-house legal counsel, managerial employee or staff of a
            Receiving Party deemed necessary by Outside Counsel to aid in the prosecution,
            defense, or settlement of the Lawsuit, provided each such person agrees in writing to
            be bound by the terms hereof and counsel for the receiving Party maintains a copy of
            such person’s signature on the form attached as Exhibit A;

        (d) Experts or consultants and their staff, and support personnel retained by the Parties
            and/or Outside Counsel in the Lawsuit, provided each such person agrees in writing to
            be bound by the terms hereof;

        (e) Support vendors or contractors retained by Outside Counsel for functions directly
            related to the Lawsuit, such as copying, document management, and graphic design;
            and;

        (f) Other persons by written agreement of the Producing Party. Provided, however, any
            persons receiving Confidential Materials under this subsection (f) must be provided
            with a copy of this Protective Order and must sign the “Acknowledgment and
            Agreement to Be Bound” (Exhibit A).



                                                   3
Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 4 of 6




         7.     Confidential Material shall be designated at the time of production. Deposition
 testimony may be designated Confidential during the deposition or by page and line designation
 within fourteen (14) days of receipt of the transcript.
         8.      A party may serve upon a Producing Party an objection to the designation of
 Confidential Material at any time. The objection shall specify the documents to which the
 objection is directed and shall set forth the reasons for the objection as to each document.
         The objecting party and the party which designated the documents to which objection has
 been made shall have fifteen days from service of the objection to meet and confer in a good faith
 effort to resolve the objection by agreement. If the parties cannot reach agreement, either party
 may file a motion to resolve the confidentiality designation. The Producing Party has the burden
 to show good cause for the confidentiality designation.
         9.     The Parties and persons who sign Exhibit A hereto agree to submit to the
 Jurisdiction of the U.S. District Court for the District of Colorado for enforcement of this
 Protective Order.

         10.     Notwithstanding the foregoing provisions, the inadvertent production of any
 information or documents without being properly marked or otherwise designated shall not be
 deemed to waive any claim of confidentiality with respect to such information or documents. If a
 Producing Party, through inadvertence, produces any Confidential Material without marking or
 designating it as such in accordance with the provisions herein, the Producing Party may, promptly
 on discovery of the inadvertent disclosure, furnish a substitute copy properly marked along with
 written notice to all Parties (or written notice alone as to non-documentary information) that such
 information is deemed Confidential Material and should be treated as such in accordance with the
 provisions hereof from the date such notice is received, or the date the receiving party learned of
 the inadvertent production, whichever is earlier.

         11.    The inadvertent production of any documents or information that is subject to a
 claim of attorney-client privilege, attorney work product, or any other applicable privilege or
 immunity or ground on which production of that information or documents should not be made to
 any Party (“Privilege Claim”) shall not be deemed to waive any Privilege Claim. If a Producing
 Party, through inadvertence, produces any information or documents that is subject to a Privilege
 Claim the Producing Party may, promptly on discovery of the inadvertent disclosure, inform all
 Parties. Any Party possessing such information or documents then shall: (i) refrain from any
 further examination or disclosure; (ii) if requested, promptly make a good faith effort to return the
 information and documents and all copies thereof (including summaries and excerpts) to counsel
 for the Producing Party, or destroy all such information or documents (including summaries and
 excerpts) and all copies thereof, and certify in writing to that fact; and (iii) not use such information
 or documents for any purpose until agreement by the Producing Party or order of the Court.
 Nothing contained in this paragraph is intended, in any way, to limit any obligation that exist under
 ethics rules governing lawyers.

        12.     If any Party becomes required by law, regulation, legal process, court order, or
 order of a governmental entity to disclose any Confidential Material produced by another Party,
 such Party will reasonably notify the Producing Party in writing so that the Producing Party has


                                                    4
Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 5 of 6




 an opportunity to prevent or restrict such disclosure. The Party required to disclose any
 Confidential Material shall use commercially reasonable efforts to maintain the confidentiality
 pending any challenge and shall reasonably cooperate with the Producing Party to protect against
 or limit disclosure.

         13.   If any Party wishes to file any Confidential Material with the Court, the parties
 shall comply with D.C.Colo.LCivR 7.2 (Public Access to Documents and Proceedings).

          14.    A Receiving Party wishing to file Confidential Material or refer to Confidential
 Material in a court filing or proceeding shall confer, as early as practicable, with Designating
 Party about the need to file the Protected Material. If the parties cannot agree on the manner of
 doing so, the Receiving Party shall file the documents as restricted documents with Level 1
 restrictions and the provisions of D.C.COLO.LCivR 7.2 shall thereafter apply.

        15.      A Producing Party may withdraw its own designation of Confidential Material at
 any time.

           16.    Within 90 days after the final disposition of this action, each Party receiving
 Confidential Material from another Party shall return the same to the Producing Party or destroy
 it. If a Party chooses to destroy Confidential Material rather than return it, the Party destroying the
 Confidential Material shall inform the Producing Party in writing that the Confidential Material
 has been destroyed. The termination of the Lawsuit shall not relieve the persons obligated
 hereunder from their responsibility to maintain the confidentiality of Confidential Material.
 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
 motion papers filed with the Court, trial, deposition, and hearing transcripts, and trial exhibits,
 even if such materials contain Confidential Material. Any such archival copies that contain or
 constitute Confidential Material remain subject to this Order.




        IT IS SO ORDERED.


          September 30, 2020
  DATED: ____________________
                                                        s/Scott T. Varholak
                                                       United States Magistrate Judge




                                                   5
Case 1:20-cv-01342-RM-STV Document 46 Filed 09/30/20 USDC Colorado Page 6 of 6




                                           EXHIBIT A

                   ACKNOWLEDGE AND AGREEMENT TO BE BOUND

                          BY STIPULATED PROTECTIVE ORDER

 I, ______________________, a __________________ of ___________________, hereby certify

 that I have read and understand the attached Stipulated Protective Order, dated

 __________________. I hereby agree to abide by the terms of the Stipulated Protective Order.


 Because it is necessary for me in the performance of my duties to have access to Confidential

 Matter and information contained therein that are the subject of said Stipulated Protective Order,

 I understand and agree that I am personally bound by and subject to the terms of this Order.




 Signature:_______________________________            Dated:_______________




                                                 6
